Citation Nr: 1219955	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.

In October 2008 and June 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.

In the June 2011 Board remand, it was noted that the issue of entitlement to service connection for diabetes mellitus has been raised by the record and was referred to the agency of original jurisdiction for appropriate action.  This action has not been undertaken.  The Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran contends that his hypertension was first manifest during service.  In addition, he maintains that his hypertension is also etiologically related to his service-connected PTSD.  The Veteran was granted service connection for PTSD and assigned a 70 percent evaluation in June 2006, during the course of this appeal.

The Board remanded this case most recently, in pertinent part, for additional medical records and a VA examination.  

The Board requested that an attempt be made to acquire the Veteran's treatment records dating back to 1979 from Dr. Yong B. Chi.  However, the letter sent to Dr. Chi requested records from August 2008 to June 2011.  As such, another request for records must be made of Dr Chi, for the Veteran's records from 1979 onward, including those of Dr. Singh, to fulfill the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders). 

Also, since Dr. Singh was apparently affiliated with Newfane Hospital, a request should also be made for records from that facility.  

With regard to the VA examination, this examination was held in October 2011.  The examiner concluded that the current diagnosis was not at least as likely as not related to service because the service treatment records did not reflect blood pressure readings showing hypertension or a diagnosis of hypertension nor was there any event, disease, or injury that would be expected to cause hypertension.  Further, the examiner indicated that it was not as least as likely as not that PTSD caused or aggravated hypertension because the records did not indicate or demonstrate this relationship.

The Veteran and his representative assert that the medical opinion is inadequate because the Veteran's reports of having elevated blood pressure readings since September 1969 were not adequately addressed and the Veteran is competent to make this report.  

The Board also observes that the Veteran previously provided a medical cite from a Duke University Medical Center study which indicated that PTSD has been etiologically associated with hypertension.  See www.ncbi.nlm.nih.gov/pubmed/1946860.

In light of the foregoing, a medical addendum should be obtained from the examiner who conducted the October 2011 VA examination, or, if this examiner is unavailable, from another VA examiner to assess whether the Veteran's hypertension is related to service or to his PTSD.  

Accordingly, the case is REMANDED for the following action: 

1.  Request that Yong B. Chi, M.D. provide a copy of the treatment records for the Veteran's visits with Dr. Singh, dating back to 1979, that are in Dr. Chi's possession.  Current treatment records should also be requested.  A negative response should be requested should the records not be available. 

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from Newfane Hospital.

3.  Thereafter, a medical addendum should be obtained from the examiner who conducted the October 2011 VA examination, or, if this examiner is unavailable, from another VA examiner.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hypertension had its clinical onset during active service or is related to any in-service event, disease, or injury.  The examiner should specifically consider the Veteran's self report of having had elevated blood pressure readings since 1969 during service.  The examiner should comment on the Veteran's report.  

If hypertension did not have a service onset, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is proximately due to, or the result of, the service-connected PTSD.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is permanently aggravated by the Veteran's service-connected PTSD.  

In that regard, the examiner should address the Duke University Medical Center study which indicated that PTSD has been etiologically associated with hypertension per www.ncbi.nlm.nih.gov/pubmed/1946860.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Thereafter, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


